[a2018630exhibit103001.jpg]
Performance Award Agreement This AGREEMENT between Knowles Corporation, a
Delaware corporation (the “Company”), and [Employee Name] (the “Grantee”) is
made as of February 15, 2018 (the “Grant Date”), subject to the Grantee’s
acceptance of this Agreement in accordance with Section 14 hereof. WHEREAS, the
Company has adopted the Knowles Corporation 2018 Equity and Cash Incentive Plan
(as amended from time to time, the "Plan") in order to, among other things,
motivate employees of the Company and its subsidiaries to act in the long-term
best interests of the Company and its stockholders; and WHEREAS, the Company has
determined to grant the Grantee a Performance Award in the form of
performance-based restricted stock units (“PSUs”) as provided herein to
encourage the Grantee’s efforts toward the continuing success of the Company.
NOW, THEREFORE, the Company and the Grantee agree as follows: 1. Grant of
Performance Award. 1.1. The Company hereby grants to Grantee a award of PSUs
with respect to its common stock, par value $0.01 per share, pursuant to the
Plan, as indicated below, with a notional value based on the Company’s common
stock price on the Grant Date subject to adjustment pursuant to the terms
provided in this Agreement and Appendix A (the “Award”) and the execution or
electronic acceptance of this Agreement by the Grantee. Subject to Section 5,
payment with respect to vested PSUs shall be made entirely in the form of Common
Stock in accordance with Section 3. Target number of PSUs: [Number] 1.2. This
Agreement shall be construed in accordance and consistent with, and subject to,
the provisions of the Plan (the provisions of which are hereby incorporated by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definition and meaning as set
forth in the Plan. 2. Performance Period. The number of PSUs that the Grantee
may earn is based on Knowles performance over a three year period (the
“Performance Period”). The Performance Period applicable to this Award shall
commence and expire as provided in Appendix A. 3. Determination of Award. As
soon as possible after the end of the Performance Period, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) will
certify whether the applicable performance objectives set forth in Appendix A
have been met for the Performance Period and determine the number of shares of
Common Stock, if any, payable in accordance with this Agreement, subject to the
right of the Committee to adjust the payout level of the PSUs as may be provided
in the Plan or as the Committee otherwise determines to reflect the impact of
specified corporate transactions (such as a stock split or dividend), special
charges, accounting or tax law changes and other extraordinary or nonrecurring
events. 4. Issuance of Common Stock.



--------------------------------------------------------------------------------



 
[a2018630exhibit103002.jpg]
Page 2 Following the end of the Performance Period, the Committee shall
determine the final number of PSUs earned by the Grantee, which determination
shall be final and binding. As soon as practicable following the date that the
Committee certifies that the applicable performance measures have been met (but
in any event no later than March 15th after the end of the Performance Period),
the Company shall issue a share of Common Stock with respect to each vested PSU,
less that number of shares of Common Stock which, subject to Section 9, may be
credited to cover applicable taxes on the Award, and such shares of Common Stock
will be issued in the form of book entry shares in the name of the Grantee. PSUs
will only be settled in shares of Common Stock. Any other settlement modality
shall be considered an exception, which would have to be approved separately by
the Committee. 5. Forfeiture of Award. 5.1 Termination of Employment. If, prior
to the end of the Performance Period, the Grantee’s employment terminates for
any reason, other than death, Disability, Retirement or Change in Control, this
Award shall automatically terminate and the Grantee shall not be entitled to
receive any shares of Common Stock under Sections 3 or 4 of this Agreement or
otherwise under this Agreement. 5.1(a) Disability or Death. If the Grantee
becomes Disabled or terminates employment due to death, the Grantee shall vest
in the number of PSUs that would have been earned, assuming achievement of the
performance measures at the “Target” level, and multiplied by a fraction equal
to the months during the Performance Period prior to the Grantee’s Disability or
death over the months in the Performance Period. The Award shall be settled
within 60 days following the Grantee’s date of death or Disability. 5.1(b)
Retirement. If the Grantee’s employment terminates as a result of Retirement by
the Grantee, subject to the conditions set forth in Section 7, the Award shall
continue to vest as if the Grantee’s employment had not terminated until such
time as the Performance Period has lapsed and the Award shall be settled in
accordance with Section 4. 5.1(c) Change in Control. If the Grantee’s employment
terminates as a result of a Change in Control as provided in Section 6.9(a) of
the Plan, then the Award shall be settled within 60 days following the Grantee’s
termination of employment, based on the change in control vesting provisions set
forth in Appendix A; provided, however, if (i) the Award is considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, (ii) the Grantee satisfies or would satisfy the age and service
requirements for “Retirement” during the Performance Period and (iii) the Change
in Control is not a “change in control event” within the meaning of Section
409A, then the Award shall be settled following the conclusion of the
Performance Period in accordance with Section 4 of this Agreement. If a Change
in Control occurs as provided in Section 6.9(b) of the Plan where the Award is
not effectively assumed, then the Award shall be settled within 60 days
following such Change in Control; provided, however, the Award shall be settled
at the times specified in Section 4 or, if earlier, Section 5.1(a) if either (i)
the Award is subject to Section 409A of the Code and the Change in Control does
not constitute a “change in control” event within the meaning of Section 409A of
the Code or (ii) otherwise required to comply with Section 409A of the Code.
5.1(d) Definitions. “Disability” or “Disabled” shall mean the permanent and
total disability of the Grantee within the meaning of Section 22(e)(3) and
409A(a)(2)(c)(i) of the Code. The determination of your Disability shall be made
by the Committee in its sole discretion. “Retirement” shall mean (i) the
termination of the Grantee’s employment, other than for Cause, with the Company
and its Affiliates if, at the time of such termination of employment, the
Grantee has attained at least age sixty two (62) and completed at least five (5)
years of service with the Company and its Affiliates (including service with
Dover Corporation and its affiliates prior to the Company’s Spin- Off), and (ii)
the Grantee complies with the non-competition restrictions set forth below.



--------------------------------------------------------------------------------



 
[a2018630exhibit103003.jpg]
Page 3 5.2 Misconduct. If prior to the issuance of shares of Common Stock under
this Agreement, the Grantee has (i) used for profit or disclosed to unauthorized
persons, confidential information or trade secrets of the Company or any of its
Subsidiaries, (ii) breached any contract with, violated any policy of the
Company or any of its Subsidiaries (including, without limitation, the Company’s
Insider Trading and Confidentiality Policy and Anti-hedging and Anti-pledging
Policy, as such policies may be modified from time to time, or violated any
fiduciary obligation to the Company or any of its Subsidiaries, or (iii) engaged
in unlawful trading in the securities of the Company or any of its Subsidiaries
or of another company based on information gained as a result of that Grantee’s
employment with, or status as a director to, the Company or any of its
Subsidiaries (each of (i), (ii) and (iii) shall be considered “Cause” under the
Plan), unless such misconduct or violation is waived in writing by the
Compensation Committee or the General Counsel of the Company, the Award shall
automatically terminate and the Grantee shall not be entitled to receive any
shares of Common Stock under Section 4 or otherwise under this Agreement.
(Copies of the current version of the Company’s Anti-hedging and Anti-pledging
Policy are available on the Company’s third-party stock plan administrator’s
website.) By accepting this Agreement, Grantee acknowledges his/her
understanding that nothing contained in this Agreement limits Grantee’s ability
to report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Grantee further understands that this
Agreement does not limit Grantee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing in this Agreement shall
limit Grantee’s ability under applicable United States federal law to (i)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (ii) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. 6. Restrictions on Transfer. The Award and the
shares of Common Stock issued under this Agreement may not be sold, transferred
or otherwise disposed of and may not be pledged or otherwise hypothecated until
such shares have vested and been issued. 7. Non-Competition. The enhanced
benefits of Retirement provided to Grantee hereunder shall be subject to the
provisions set forth herein. If Grantee terminates due to Retirement, Grantee
shall be deemed to have expressly agreed not to engage, directly or indirectly
in any capacity, in any business in which the Company or any Affiliate at which
Grantee was employed at any time in the three (3) years immediately prior to
termination of employment was engaged, as the case may be, in the geographic
area in which the Company or such Affiliate actively carried on business at the
end of Grantee’s employment there, for the period remaining after Grantee’s
termination of employment until the end of the Performance Period set forth
herein. In the event that Grantee fails to comply with the non-compete
provisions set forth herein, Grantee shall forfeit the enhanced benefits
realized upon a termination due to Retirement referred to above and shall return
to the Company the economic value theretofore realized by reason of such
benefits, as determined by the Committee. If the non-compete provisions of this
Award shall be unenforceable, the Committee may rescind the benefits of
Retirement set forth above. 8. Limitation of Rights. During the Performance
Period, the Grantee shall not have any rights of a stockholder (including voting
rights) or the right to receive any dividends declared or other distributions
paid with respect to any PSUs or shares of Common Stock which may be issued
pursuant to this Award. 9. Taxes. Prior to the delivery to the Grantee (or the
Grantee’s estate, if applicable) of book entry shares with respect to the PSUs
in respect of which all restrictions have lapsed, the Grantee (or the Grantee’s
estate) shall pay to the Company the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such shares of Common Stock. By accepting
and returning this Agreement in the manner provided in Section 15, the Grantee
(or the Grantee’s estate) shall be deemed to elect to have the Company withhold
whole shares of Common Stock having an aggregate Fair Market Value equal to the
Withholding Taxes in satisfaction of the Withholding Taxes, such election to
continue in effect unless or until the Grantee (or the Grantee’s estate): (i)
notifies the Company not



--------------------------------------------------------------------------------



 
[a2018630exhibit103004.jpg]
Page 4 less than 10 days before such delivery that the Grantee (or the Grantee’s
estate) will satisfy such obligation in cash prior to delivery of the shares of
Common Stock to the Grantee: and (ii) not less than 2 days prior to delivery of
the shares of Common Stock pays the Withholding Taxes in cash to the Company or
its designee, in which event the Company shall not withhold a portion of such
shares of Common Stock as otherwise provided in this Section 8. Any fraction of
a share which would be required to satisfy Withholding Taxes obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Grantee.
10. IRS Section 409A. This Award is intended to comply with or be exempt from
Section 409A of the Code to the maximum extent possible. If the Company
determines that the Award granted under this Agreement is or may be subject to
Section 409A of the Code, then the shares of Common Stock that are scheduled to
be issued to the Grantee upon “separation from service” will be delayed until
the first day of the seventh month following your “separation from service” with
the Company or its “affiliates” within the meaning of Section 409A (or following
the date of participant’s death, if earlier) to the extent required to comply
with Section 409A of the Code. 11. Clawback. Grantee acknowledges that this
Award is subject to the Company’s Clawback Policy, as in effect on the date of
this Agreement. (A copy of the current version of the Company’s Clawback Policy
is available on the Company’s third-party stock plan administrator’s website.)
12. Grantee Bound by the Plan. The Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof. (A
copy of the current version of the Plan is available on the Company’s third
party stock plan administrator’s website.) 13. Nontransferability. Neither this
Agreement nor the Award is transferable by the Grantee except as provided or
permissible under the Plan. 14. Acceptance. The PSUs granted to the Grantee
pursuant to the Award shall be subject to the Grantee’s acceptance of this
Agreement. Grantee is required to accept this Award either: (a) electronically
within his/her stock plan account with the Company’s stock plan administrator
according to the procedures then in effect; or (b) by returning an executed
counterpart of this Agreement to the Company. The acceptance of this Award
constitutes acknowledgement of receipt of the Plan and consent to the terms of
the Plan and this Award as described in the Plan and this Agreement. 15. No
Right to Continued Employment. Nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate the Grantee’s employment, nor confer upon the Grantee any right to
continuance of employment by the Company or any of its Subsidiaries or
continuance of service as a Board member. 16. Non-US Employees. For Non-US
Employees, and employees and employees who transfer employment outside of the
United States during the term of the PSU, the PSU award is subject to the
conditions of the attached Appendix B attached hereto for Non-US Employees. 17.
Modification of Agreement. The provisions of this Agreement may not be amended
without the written consent of Grantee where such amendment would materially
impair Grantee’s rights under this Agreement. No course of conduct or failure or
delay in enforcing the provisions of this Agreement shall affect the validity,
binding effect or enforceability of this Agreement. Notwithstanding the
foregoing, the Committee retains discretion, without the need to obtain the
consent of the Grantee, to determine and adjust payouts in accordance with
Section 3 hereof and the Appendix A attached hereto. 18. Severability. Should
any provisions of this Agreement be held by a court of competent jurisdiction to
be unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
in accordance with their terms. 19. Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware without giving effect to any conflicts of laws principles.



--------------------------------------------------------------------------------



 
[a2018630exhibit103005.jpg]
Page 5 20. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligation imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors. 21.
Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes. 22. Entire Agreement. This
Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award. 23. Headings. The headings of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement. 24. Counterparts. This
Agreement may be executed or accepted simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement. KNOWLES CORPORATION By:
GRANTEE __________________________________________________ Signature



--------------------------------------------------------------------------------



 